DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 17 June 2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al. (JP 4-87788 A) (“Doi”).
Claim 1: an end-effector configured for grasping an object, the end-effector including: a suction cup assembly (43) configured to engage the object (W); and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold (translation (Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 45 approaches the workpiece W to a position of about 10 cm, the proximity sensor 45 operates. The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45. At this time, the downward movement of the lower support member 30, the proximity sensor 45, and the like stops. The setting of the stop position of the lower support member 30 is performed not by using the proximity sensor 45 as described above but also by the amount of movement of the stopper plate 38 or the suction cup support rod 37 with respect to the slide bearing 36. be able to. In this manner, when the suction cup 43 is in contact with the upper surface of the work W, the air in the suction cup 43 is sucked by the vacuum pump 24 driven by the drive motor M (see FIG. 5). W is absorbed by the suction cup 43.”); a sensor unit monitoring contact information received from the contact limit sensor (for “an input signal from the proximity sensor 45”); and a controller (46), coupled to the sensor unit, configured to execute an operation for controlling the end-effector to limit movement of the end-effector toward the object based on the contact information received (“The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45.”);
a housing (30/etc.);
a first suction cup coupled to a vacuum pressure source via a first suction shaft movable through the housing to displace the first suction cup relative to the housing; and a second suction cup coupled to the vacuum pressure source via a second suction shaft movable through the housing to displace the second suction cup relative to the housing, and wherein, in a moving direction of the second suction shaft, an amount of a protrusion of the second suction shaft, from a top surface of the housing toward the vacuum pressure source, is more that an amount of a protrusion of the first suction shaft from the top surface of the housing toward the vacuum pressure source (translation (Quote B), “At this time, the suction cup 43 moves upward relative to the lower support member 30. That is, since the air circulation pipe 42, the air box 39, the suction cup support rod 37, the stopper plate 38, and the like connected to the suction cup 43 are prevented from moving downward by the upper surface of the work W, the lower support member is prevented.” 43’s move upward with structures above 43, including suction shafts 42; there are multiple suction cups 43 that have different amounts of protrusion depending on shape/location of the object);
Claims 2 and 10: wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on a displacement of the first suction cup relative to the housing (see Quote A above));
Claims 3 and 11: wherein the second suction cup is displaceable relative to the housing independent of the first suction cup; and wherein the contact limit sensor is further configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on displacement of the second section cup relative to the housing (another 43/etc.; see Quote A above);
Claims 6 and 14: wherein the first suction cup is communicative coupled to the first suction shaft and the vacuum pressure source, and wherein the second suction shaft is movable toward the vacuum pressure source more than the first suction shaft (translation (Quote B), “At this time, the suction cup 43 moves upward relative to the lower support member 30. That is, since the air circulation pipe 42, the air box 39, the suction cup support rod 37, the stopper plate 38, and the like connected to the suction cup 43 are prevented from moving downward by the upper surface of the work W, the lower support member is prevented.” 43’s move upward with structures above 43, including suction shafts 42; there are multiple suction cups 43 that have different amounts of protrusion depending on shape/location of the object);
Claims 7 and 15: wherein the suction cup assembly further includes: a displacement recovery mechanism (40) configured to bias the suction shaft into a default position relative to housing, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on a pressure to overcome the bias provided by the displacement recovery mechanism;
Claims 8 and 16: force torque sensor configured to measure a force applied by the end-effector (force is proportional to distance that 45 indirectly measures);
Claim 9: a robotic arm (4/6); and an end-effector configured for grasping an object, the end-effector including: a suction cup assembly (43) configured to engage the object (W); and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold (translation (Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 45 approaches the workpiece W to a position of about 10 cm, the proximity sensor 45 operates. The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45. At this time, the downward movement of the lower support member 30, the proximity sensor 45, and the like stops. The setting of the stop position of the lower support member 30 is performed not by using the proximity sensor 45 as described above but also by the amount of movement of the stopper plate 38 or the suction cup support rod 37 with respect to the slide bearing 36. be able to. In this manner, when the suction cup 43 is in contact with the upper surface of the work W, the air in the suction cup 43 is sucked by the vacuum pump 24 driven by the drive motor M (see FIG. 5). W is absorbed by the suction cup 43.”); a sensor unit monitoring contact information received from the contact limit sensor (for “an input signal from the proximity sensor 45”); and a controller (46), coupled to the sensor unit, configured to execute an operation for controlling the end-effector to limit movement of the end-effector toward the object based on the contact information received (“The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45”);
a housing (30/etc.), 
a first suction cup coupled to a vacuum pressure source via a first suction shaft movable through the housing to displace the first suction cup relative to the housing; and a second suction cup coupled to the vacuum pressure source via a second suction shaft movable through the housing to displace the second suction cup relative to the housing, and wherein, in a moving direction of the second suction shaft, an amount of a protrusion of the second suction shaft, from a top surface of the housing toward the vacuum pressure source, is more that an amount of a protrusion of the first suction shaft from the top surface of the housing toward the vacuum pressure source (translation (Quote B), “At this time, the suction cup 43 moves upward relative to the lower support member 30. That is, since the air circulation pipe 42, the air box 39, the suction cup support rod 37, the stopper plate 38, and the like connected to the suction cup 43 are prevented from moving downward by the upper surface of the work W, the lower support member is prevented.” 43’s move upward with structures above 43, including suction shafts 42; there are multiple suction cups 43 that have different amounts of protrusion depending on shape/location of the object);
Claim 17: an end-effector configured for grasping an object, the end effector including: a suction cup assembly configured to engage the object, the suction cup assembly including: a housing (30/etc.); a first suction cup (43) configured to couple to a vacuum pressure source via a first suction shaft movable through the housing to displace the first suction cup relative to the housing (24), wherein the first suction cup is displaceable relative to the housing (translation (Quote A), “The 30 and the proximity sensor 45 move further downward by a predetermined distance while compressing the compression spring 40. Then, when the proximity sensor 45 approaches the workpiece W to a position of about 10 cm, the proximity sensor 45 operates. The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45. At this time, the downward movement of the lower support member 30, the proximity sensor 45, and the like stops. The setting of the stop position of the lower support member 30 is performed not by using the proximity sensor 45 as described above but also by the amount of movement of the stopper plate 38 or the suction cup support rod 37 with respect to the slide bearing 36. be able to. In this manner, when the suction cup 43 is in contact with the upper surface of the work W, the air in the suction cup 43 is sucked by the vacuum pump 24 driven by the drive motor M (see FIG. 5). W is absorbed by the suction cup 43.”); a sensor unit monitoring contact information received from the contact limit sensor (for “an input signal from the proximity sensor 45”); and a second suction cup (another 43) coupled to the vacuum pressure source via a first suction shaft movable through the housing to displace the first suction cup relative to the housing, wherein the second suction cup is displaceable relative to the housing and independent of the first suction cup; and a contact limit sensor (45; 45 measures contact, not necessarily contacts W/etc.) configured to detect a pressure associated with the engagement between the suction cup assembly and the object based on displacement of the first suction cup and the second suction cup relative to the housing, wherein the contact limit sensor transmits contact information when the contact limit sensor detects the pressure exceeding a contact threshold;
wherein the transmitted contact information causes movement of the end-effector toward the object to be limited (for “an input signal from the proximity sensor 45”; “The controller 46 stops the air cylinder 13 in response to an input signal from the proximity sensor 45”);
wherein, in a moving direction of the second suction shaft, an amount of a protrusion of the second suction shaft, from a top surface of the housing toward the vacuum pressure source, is more that an amount of a protrusion of the first suction shaft from the top surface of the housing toward the vacuum pressure source (translation (Quote B), “At this time, the suction cup 43 moves upward relative to the lower support member 30. That is, since the air circulation pipe 42, the air box 39, the suction cup support rod 37, the stopper plate 38, and the like connected to the suction cup 43 are prevented from moving downward by the upper surface of the work W, the lower support member is prevented.” 43’s move upward with structures above 43, including suction shafts 42; there are multiple suction cups 43 that have different amounts of protrusion depending on shape/location of the object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Douglas et al. (US 2020/0262069; Filed: Feb. 18, 2020; provisional application of current application filed (62/979,413): Feb. 20, 2020) (“Douglas”). Doi discloses all the limitations of the claims as discussed above; and
Claim 20 (Claim 20 depends on Claim 19 below): wherein the second suction shaft is movable toward the vacuum pressure source more than the first suction shaft (translation (Quote B), “At this time, the suction cup 43 moves upward relative to the lower support member 30. That is, since the air circulation pipe 42, the air box 39, the suction cup support rod 37, the stopper plate 38, and the like connected to the suction cup 43 are prevented from moving downward by the upper surface of the work W, the lower support member is prevented.” 43’s move upward with structures above 43, including suction shafts 42; there are multiple suction cups 43 that have different amounts of protrusion depending on shape/location of the object); 
wherein the suction cup assembly further includes: a displacement recovery mechanism configured to bias the first suction shaft into a default position relative to housing, and wherein the contact sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on a pressure to overcome the bias provided by the displacement recovery mechanism (40).
Doi does not directly show:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup;
Claims 5, 13, and 19: wherein the housing includes an offset step configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the first suction cup, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on the permitted displacement of the first suction cup and/or the second suction cup.
Douglas shows a similar device having:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup (paragraph [0029]);
Claims 5, 13, and 19: wherein the housing includes an offset step (FIG. 4, offset step of 20) configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the first suction cup, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on the permitted displacement of the first suction cup and/or the second suction cup;
for the purpose of efficiently transferring different materials and shapes due to different sized suction cups and other structures above, increasing versatility of the apparatus (paragraph [0029]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Doi as taught by Douglas and include Douglas’s similar device having:
Claims 4, 12, and 18: wherein the first suction cup has a smaller size relative to a size of the second suction cup;
Claims 5, 13, and 19: wherein the housing includes an offset step configured to permit a greater displacement of the second suction cup relative to the housing than a permitted displacement of the first suction cup, wherein the contact limit sensor is configured to detect the pressure associated with the engagement between the suction cup assembly and the object based on the permitted displacement of the first suction cup and/or the second suction cup;
for the purpose of efficiently transferring different materials and shapes due to different sized suction cups and other structures above, increasing versatility of the apparatus.

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive except for the objection and 112 rejections.
Re. the 102 rejections under Doi, the details of the housing claimed in Claim 5 have not all been incorporated into the independent claims. Douglas is not needed to be applied to the rejections of the independent claims since the details of Claim 5 are not claimed in the independent claims.
It appears housing 30 is being referenced in Douglas; however, the housing 30 is in Doi. The housing structural teachings of Douglas are used in the obvious rejections. FIG. 4 of Douglas is referenced in to Douglas’s housing 20.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652